               Case 18-15195-PDR        Doc 59     Filed 11/17/20     Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION
                                    www.flsb.uscourts.gov

IN RE:                                                              Case No. 18-15195-PDR
                                                                    Chapter 13
ANTHONY LEE JORDAN
KERRI LYNN JORDAN
          Debtors  /

                            DEBTORS’ MOTION TO MODIFY PLAN

         The Debtors, ANTHONY LEE JORDAN and KERRI LYNN JORDAN, by and through

undersigned counsel, move this Court to allow Debtors to modify the confirmed Third Amended

Chapter 13 Plan, and for the Court to confirm the First Modified Chapter 13 Plan and in support

thereof state as follows:

         1.    On September 13, 2018, the Court entered an Order Confirming Chapter 13 Plan

               (DE #46) approving the Third Amended Chapter 13 Plan (the “Plan”; DE #36).

         2.    On October 13, 2020, the Debtors filed a Motion to Purchase Homestead Property

               and Incur Secured Debt (DE #55), of which the combined source of the down

               payment is the Debtors’ savings and government stimulus funds pursuant to the

               Coronavirus Aid, Relief, and Economic Security (CARES) Act.

         3.    The proposed First Modified Chapter 13 Plan offers a good faith increase to the

               unsecured creditors in an attempt to resolve any concerns raised by the Trustee

               regarding treatment of the unsecured creditors.

         4.    The Debtors are able to fund the proposed First Modified Chapter 13 Plan.

         WHEREFORE, the Debtors respectfully request that this Honorable Court enter an Order

allowing the Debtors to modify the confirmed Third Amended Chapter 13 Plan, and confirm the

First Modified Chapter 13 Plan, and for whatever further relief the Court deems just and
              Case 18-15195-PDR        Doc 59    Filed 11/17/20     Page 2 of 2




appropriate under the circumstances.

       Respectfully submitted on this 17th day of November, 2020.

                                                         VAN HORN LAW GROUP, P.A.
                                                         330 N. Andrews Ave., Suite 450
                                                         Fort Lauderdale, Florida 33301
                                                         (954) 765-3166
                                                         (954) 756-7103 (facsimile)
                                                         Chad@cvhlawgroup.com
                                                         By: /s/ Chad T. Van Horn, Esq.
                                                         Chad T. Van Horn, Esq.
                                                         FL Bar 64500
